PER CURIAM.
The father appeals the trial court’s entry of a final judgment of termination of his parental rights and permanent commitment of his minor child. He challenges the sufficiency of the evidence supporting the final judgment. We affirm because the father failed to provide transcripts or any record of the proceedings below. See Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150, 1151 (Fla.1979). Moreover, the father does not allege any fundamental error, and no fundamental error appears on the face of the final judgment. See Mayfield v. Mayfield, 929 So.2d 671, 672 (Fla. 5th DCA 2006) (citing Applegate) (recognizing “[i]n the absence of an adequate transcript on appeal, a judgment that is not fundamentally erroneous must be affirmed”).

Affirmed.

GUNTHER, HAZOURI, JJ., and METZGER, ELIZABETH A., Associate Judge, concur.